Citation Nr: 1042839	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than December 22, 2004, 
for the award of a 10 percent evaluation for diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an effective 
date earlier than December 22, 2004 for the award of a 10 percent 
evaluation for diabetes mellitus.  A timely appeal was noted with 
respect to that decision.

In May 2009, the Board denied entitlement to an effective date 
earlier than December 22, 2004, for the award of a 10 percent 
disability evaluation for diabetes mellitus.  The Veteran 
subsequently appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2010, a Joint 
Motion for an Order Vacating the Board Decision (Joint Motion) 
was brought before the Court.  In an Order dated that same month, 
the Court vacated the May 2009 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO found clear and 
unmistakable error (CUE) in a June 3, 1985, decision assigning a 
noncompensable evaluation for diabetes mellitus, and granted an 
effective date of January 2, 1985, for the award of a 10 percent 
disability evaluation for diabetes mellitus.

2.  The August 2007 extraordinary award procedure (EAP) following 
the June 2007 rating decision was invalid.

3.   All adjudication of the claim subsequent to the June 2007 
rating decision is void.

4.  But for the EAP, the Veteran would have been in receipt of a 
disability evaluation of 10 percent for diabetes mellitus, 
effective January 2, 1985.


CONCLUSION OF LAW

An effective date of January 2, 1985, for the award of a 10 
percent disability evaluation for diabetes mellitus, is granted 
by operation of law.  5 U.S.C.A. § 706(2)(A) (West 2002); 38 
C.F.R. § 3.103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an effective date prior to December 22, 
2004 for the award of a 10 percent disability evaluation for 
diabetes mellitus.  In a June 2007 rating decision the RO found 
CUE in a June 3, 1985, rating decision assigning a noncompensable 
rating for diabetes mellitus, and determined a 10 percent 
disability evaluation should have been assigned from January 2, 
1985. 

VA Fast Letters 07-19 and 08-24 instituted the procedure known as 
EAP that VA was to follow in situations involving an 
extraordinary award, i.e., a lump sum award of $250,000 or more 
or with a retroactive effective date more than eight years prior.  
Fast Letter 08-24 deemed the decision granting such an award a 
"proposed" grant of benefits and required that the proposed 
decision be reviewed by the Director of the  Compensation and 
Pension (C & P) Service.  In the Joint Motion, it was conceded by 
counsel that the RO requested review of the June 2007 rating 
decision pursuant to VA Fast Letter 07-19 (though this letter is 
dated August 27, 2007, two months after the rating action in 
question and two days prior to the findings on Administrative 
Review by the Director of Compensation and Pension Service).  On 
August 29, 2007, the Director of C & P found that there was no 
CUE in the June 3, 1985 decision.  Accordingly, the RO did not 
issue the June 2007 rating decision and instead, in September 
2007, issued a statement of the case (SOC) confirming the denial 
of an effective date prior to December 22, 2004, for the award of 
a 10 percent disability evaluation for diabetes mellitus.  The 
Veteran perfected a timely appeal, and in May 2009, the Board 
denied his claim.

Following the Board's decision, the Court of Appeals for the 
Federal Circuit (Federal Circuit) issued a decision finding that 
the EAP was invalid.  Military Order of the Purple Heart of the 
USA v. Sec'y of Veterans Affairs, 580 F.3d 1293, 1293 (Fed. Cir. 
2009).  The Federal Circuit held that it is apparent that the 
procedure set forth in the Fast Letters does not comport with the 
governing Regulations, particularly 38 C.F.R. § 3.103(c), and was 
not implemented in compliance with the requirements of the 
Administrative Procedure Act. Applying the criteria of 5 U.S.C. § 
706(A), the new procedure is not in accordance with "law, rule, 
or regulation," and is invalid.  The procedure set forth in Fast 
Letter 07-19, and as continued in Fast Letter 08-24, is set 
aside.  In MacKlem v. Shinseki, No. 08-1409 (U.S. Vet. App. 
August 10, 2010), the Court held that all adjudicative actions by 
VA after the decision that had been subjected to the EAP were 
void.  Slip op. at 10.  Accordingly, the Court found that the 
only proper remedy was to place the appellant in the position he 
was in before the EAP, in receipt of a favorable decision, even 
if that favorable decision was erroneously reached.  Id. at 11.

In light of the above, the Board concludes that all actions taken 
subsequent to the June 2007 rating decision are void, and the 
Veteran is returned to the position he was in as of that 
decision.  But for the EAP, an effective date of January 2, 1985, 
would have been instituted in June 2007.  Therefore, the Board 
finds that, had the EAP not been followed, the Veteran's position 
would have been that he was in receipt of a 10 percent disability 
evaluation for his diabetes mellitus from January 2, 1985.  
Accordingly, the Veteran's claim for an effective date of January 
2, 1985, for the award of a 10 percent disability evaluation for 
diabetes mellitus, is granted by operation of law.




ORDER

An effective date of January 2, 1985, for the award of a 10 
percent evaluation for diabetes mellitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


